PER CURIAM.
Petitioners seek a review of an award made by the Indus*144trial Commission of this state. It appears that on or about August 11, 1922, the State Insurance Fund filed with the Industrial Commission its petition asking that it be awarded the sum of $750 by reason of the death of one Hazuto Hatai, which occurred on November 28, 1918, while said Hatai was an employé of the petitioner Spring Canyon Coal Company, and that the death resulted by reason of an accident arising out of and in the course of Hatai’s employment. The deceased left no dependents. Hearing was had on the petition of the State Insurance Fund in September, 1922, and thereafter on December 8, 1922, the Commission rendered its decision, determining that the State Insurance Fund was entitled to recover from the coal company, or its insurance carrier, the sum of $750, with interest from November' 28, 1918. A rehearing was granted, and in September, 1928, the Commission affirmed its original decision of October 2, 1922. The claim of the petitioners here, defendants before the Commission, is that the claim is barred by the statute of limitations, particularly Comp. Laws Utah 1917, §' 6468, subd. 1, and section 6470, subd. 1. On the authority of the opinions of this court in Utah Cons. Min. Co. v. Industrial Commission, 57 Utah, 279, 194 Pac. 657, 16 A. L. R. 458, Interurban Const. Co. v. Industrial Commission, 58 Utah, 310, 199 Pac. 157, and Spring Canyon Coal Co. v. Industrial Commission, 58 Utah, 608, 201 Pac. 173, the award of the Commission is set aside and annulled. Plaintiffs are allowed costs.